ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_06_EN.txt. 246

SEPARATE OPINION OF JUDGE ELARABY

The nature and scope of United Nations responsibility — The international
legal status of the Occupied Palestinian Territory — Historical survey — The
law of belligerent occupation, including current situation of prolonged occupa-
tion, principle of military necessity, breaches of international humanitarian law
and the erga omnes right to self-determination of the Palestinian people.

I would like to express, at the outset, my complete and unqualified sup-
port for the findings and conclusions of the Court. I consider it necessary,
however, to exercise my entitlement under Article 57 of the Statute, to
append this separate opinion to elaborate on some of the historical and
legal aspects contained in the Advisory Opinion.

I feel obliged, with considerable reluctance, to start by referring to
paragraph 8 of the Advisory Opinion. In my view, as Judge Lachs wrote
in his separate opinion in Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Judgment,
“A judge — as needs no emphasis — is bound to be impartial, objective,
detached, disinterested and unbiased.” (C.J. Reports 1986, p. 158.)
Throughout the consideration of this Advisory Opinion, I exerted every
effort to be guided by this wise maxim which has a wider scope than the
solemn declaration every judge makes in conformity with Article 20 of
the Statute of the International Court of Justice.

In this separate opinion, I will address three interrelated points:

(i) the nature and scope of the United Nations responsibility;
(ii) the international legal status of the Occupied Palestinian Territory;
(iii) the law of belligerent occupation.

I. THE NATURE AND SCOPE OF THE UNITED NATIONS RESPONSIBILITY

1. The first point to be emphasized is the need to spell out the nature
and the wide-ranging scope of the United Nations historical and legal
responsibility towards Palestine. Indeed, the Court has referred to this
special responsibility when it held that:

“The responsibility of the United Nations in this matter also has

114
247 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

its origin in the Mandate and the Partition Resolution concerning
Palestine . . . this responsibility has been manifested by the adoption
of many Security Council and General Assembly resolutions, and by
the creation of several subsidiary bodies specifically established to
assist in the realization of the inalienable rights of the Palestinian
people.” (Advisory Opinion, para. 49.)

What I consider relevant to emphasize is that this special responsibility
was discharged for five decades without proper regard for the rule of law.
The question of Palestine has dominated the work of the United Nations
since its inception, yet no organ has ever requested the International
Court of Justice to clarify the complex legal aspects of the matters under
its purview. Decisions with far-reaching consequences were taken on the
basis of political expediency, without due regard for the legal require-
ments. Even when decisions were adopted, the will to follow through to
implementation soon evaporated. Competent United Nations organs,
including the General Assembly and the Security Council, have adopted
streams of resolutions that remain wholly or partially unfulfilled. The
United Nations special responsibility has its origin in General Assembly
resolution 118 (II) of 29 November 1947 (hereafter, the Partition
Resolution).

Proposals to seek advisory opinions prior to the adoption of the Par-
tition Resolution were considered on many occasions in the competent
subsidiary bodies but no request was ever adopted. This fact by itself
confers considerable importance on the request for an advisory opinion
embodied in General Assembly resolution ES-10/14 (A/ES-10/L.16),
adopted on 8 December 2003, at the 23rd meeting of the resumed Tenth
Emergency Special Session. The request is indeed a landmark in the
United Nations consideration of the question of Palestine. The historical
record of some previous attempts to seek the views of the International
Court of Justice deserves to be recalled, albeit briefly.

The report of the Sub-Committee 2 in 1947 to the Ad Hoc Committee
on the Palestinian Question recognized the necessity to clarify the legal
issues. In paragraph 38, it was stated:

“The Sub-Committee examined in detail the legal issues raised by
the delegations of Syria and Egypt, and its considered views are
recorded in this report. There is, however, no doubt that it would be
advantageous and more satisfactory from all points of view if an
advisory opinion on these difficult and complex legal and constitu-
tional issues were obtained from the highest international judicial
tribunal.” (Document A/AC.14/32 and Add.l, 11 November 1947,
para. 38.)

115
248 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

The “difficult and complex legal and constitutional issues” revolved
around:

“whether the General Assembly is competent to recommend either
of the solutions proposed by the majority and by the minority
respectively of the Special Committee, and whether it lies within the
power of any Member or group of Members of the United Nations
to implement any of the proposed solutions without the consent
of the people of Palestine” (document A/AC.14/32 and Add.1,
11 November 1947, para. 37).

Several such proposals were considered. None was adopted. The Sub-
Committee in its report, some two weeks before the vote on the Partition
Resolution, recognized that:

“A refusal to submit this question for the opinion of the Interna-
tional Court of Justice would amount to a confession that the Gen-
eral Assembly is determined to make recommendations in a certain
direction, not because those recommendations are in accord with the
principles of international justice and fairness, but because the major-
ity of the representatives desire to settle the problem in a certain
manner, irrespective of what the merits of the question or the legal
obligations of the parties might be. Such an attitude will not serve to
enhance the prestige of the United Nations. . . .” U/bid., para. 40.)

The clear and well-reasoned arguments calling for clarification and elu-
cidation of the legal issues fell on deaf ears. The rush to vote proceeded
without clarifying the legal aspects. In this context, it is relevant to recall
that the Partition Resolution fully endorsed referral of “any dispute relat-
ing to the application or interpretation”! of its provisions to the Interna-
tional Court of Justice. The referral “shall be . . . at the request of either
party” ?. Needless to say, this avenue was also never followed.

Thus, the request by the General Assembly for an advisory opinion, as
contained in resolution 10/14, represents the first time ever that the Inter-
national Court of Justice has been consulted by a United Nations organ
with respect to any aspect regarding Palestine. The Advisory Opinion has
great historical significance as a landmark which will definitely add to its
legal value.

‘No. 181 (I), resolution adopted on the report of the 4d Hoc Committee on the
Palestinian Question (29 November 1947), Chap. 4, para. 2.
? Ibid.

116
249 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

Il. THE INTERNATIONAL LEGAL STATUS OF THE OCCUPIED PALESTINIAN
TERRITORY

2.1. The international legal status of the Palestinian Territory
(paras. 70-71 of the Advisory Opinion), in my view, merits more compre-
hensive treatment. An historical survey is relevant to the question posed
by the General Assembly, for it serves as the background to understand-
ing the legal status of the Palestinian Territory on the one hand and under-
lines the special and continuing responsibility of the General Assembiy on
the other. This may appear as academic, without relevance to the present
events. The present is however determined by the accumulation of past
events and no reasonable and fair concern for the future can possibly dis-
regard a firm grasp of past events. In particular, when on more than one
occasion the rule of law was consistently side-stepped.

The point of departure, or one can say in legal jargon, the critical date,
is the League of Nations Mandate which was entrusted to Great Britain.
As stated in the Preamble of the Mandate for Palestine, the United King-
dom undertook “to exercise it on behalf of the League of Nations” *. The
Mandate must be considered in the light of the Covenant of the League
of Nations. One of the primary responsibilities of the Mandatory Power
was to assist the peoples of the territory to achieve full self-government
and independence at the earliest possible date. Article 22, paragraph 1, of
the Covenant stipulated that the “well-being and development of such
peoples form a sacred trust of civilisation”. The only limitation imposed
by the League’s Covenant upon the sovereignty and full independence
of the people of Palestine was the temporary tutelage entrusted to the
Mandatory Power. Palestine fell within the scope of Class A Mandates
under Article 22, paragraph 4, of the Covenant, which provided that:

“Certain communities formerly belonging to the Turkish Empire
have reached a stage of development where their existence as
independent nations can be provisionally recognized subject to the
rendering of administrative advice and assistance by a Mandatory
until such time as they are able to stand alone.”

The conventional wisdom and the general expectation were such that
when the stage of rendering administrative advice and assistance had
been concluded and the Mandate had come to an end, Palestine would
be independent as of that date, since its provisional independence as a
nation was already legally acknowledged by the Covenant. Moreover, the
Covenant clearly differentiated between the communities which formerly
belonged to the Turkish Empire, and other territories. Regarding the
latter, the Mandatory Power was held responsible for the complete

* Preamble, CMD No. 1785 (1923), reprinted in report of the United Nations Special
Committee on Palestine (UNSCOP report).

117
250 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

administration of the territory and was not confined to administrative
advice and assistance*. These distinct arrangements can be interpreted as
further recognition by the Covenant of the special status of the former
Turkish territories which included Palestine.

In point of fact, the report submitted by Sub-Committee 2 to the Ad
Hoc Committee on the Palestinian Question in 1947 shed more light on
the status of Palestine. The report gave the conclusion that

“the people of Palestine are ripe for self-government and that it has
been agreed on all hands that they should be made independent at
the earliest possible date. It also follows, from what has been said
above, that the General Assembly is not competent to recommend,
still less to enforce, any solution other than the recognition of the
independence of Palestine.” (A/AC.14/32, and Add.1, 11 November
1947, para. 18.)

The Sub-Committee further submitted the following views:

“It will be recalled that the object of the establishment of Class A
Mandates, such as that for Palestine, under Article 22 of the Cov-
enant, was to provide for a temporary tutelage under the Mandatory
Power, and one of the primary responsibilities of the Mandatory was
to assist the peoples of the mandated territories to achieve full self-
government and independence at the earliest opportunity. It is
generally agreed that that stage has now been reached in Palestine,
and not only the United Nations Special Committee on Palestine but
the Mandatory Power itself agree that the Mandate should be
terminated and the independence of Palestine recognized.” (Jbid.,
para. 15.)

2.2. The Court has considered the legal nature of mandated territories
in both 1950 (International Status of South West Africa, Advisory Opin-
ion) and 1971 (Legal Consequences for States of the Continued Presence
of South Africa in Namibia (South West Africa) notwithstanding
Security Council Resolution 276 (1970), Advisory Opinion), and laid
down both the conceptual philosophy and the legal parameters for
defining the legal status of former mandated territories. The dicta of the
Court emphasized the special responsibility of the international com-
munity. It is to be noted that, in the setting up of the mandates system,
the Court held that

“two principles were considered to be of paramount importance: the
principle of non-annexation and the principle that the well-being and
development of such peoples form ‘a sacred trust of civilization’”
(4 C.J. Reports 1950, p. 131; emphasis added).

4 Covenant of the League of Nations, Art. 22.

118
251 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

The two fundamental principles enunciated by the Court in 1950 apply to
all former mandated territories which have not gained independence.
They remain valid today for the Occupied Palestinian Territory. The
territory cannot be subject to annexation by force and the future of
the Palestinian people, as “a sacred trust of civilization”, is the direct
responsibility and concern of the United Nations.

2.3. It should be borne in mind that General Assembly resolution 181 (II)
of 29 November 1947, which partitioned the territory of mandated
Palestine, called for, inter alia, the following steps to be undertaken:

(i) the termination of the Mandate not later than 1 August 1948;

(ii) the establishment of two independent States, one Arab and one
Jewish;

(iii) the period between the adoption of the Partition Resolution and
“the establishment of the independence of the Arab and Jewish
States shall be a transitional period”.

On 14 May 1948, the independence of the Jewish State was declared.
The Israeli declaration was “by virtue of [Israel’s] natural and historic
right” and based “on the strength of the resolution of the United Nations
General Assembly” >. The independence of the Palestinian Arab State has
not yet materialized.

That there “shall be a transitional period” pending the establishment
of the two States is a determination by the General Assembly within its
sphere of competence and should be binding on all Member States as
having legal force and legal consequences. This conclusion finds support
in the jurisprudence of the Court.

The Court has held in the Namibia case that when the General
Assembly declared the Mandate to be terminated,

“*South Africa has no other right to administer the Territory’. This
is not a finding on facts, but the formulation of a legal situation. For
it would not be correct to assume that, because the General Assem-
bly is in principle vested with recommendatory powers, it is debarred
from adopting, in specific cases within the framework of its compe-
tence, resolutions which make determinations or have operative
design.” (Legal Consequences for States of the Continued Presence
of South Africa in Namibia (South West Africa) notwithstanding
Security Council Resolution 276 (1970), Advisory Opinion, L CJ.
Reports 1971, p. 50, para. 105.)

$ Laws of the State of Israel, Vol. 1, p. 3.

6 Moreover, Judge Weeramantry, in his dissenting opinion in the East Timor case, con-
sidered that “a resolution containing a decision within its proper sphere of competence
may well be productive of legal consequences” (East Timor ( Portugal v. Australia}, 1 CJ.
Reports 1995, p. 186; emphasis added).

119
252 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

The Court, moreover, has previously held, in the Certain Expenses
case, that the decisions of the General Assembly on “important ques-
tions” under Article 18, “have dispositive force and effect” (Certain
Expenses of the United Nations (Article 17, paragraph 2, of the Char-
ter}, Advisory Opinion, .C.J. Reports 1962, p. 163).

The legal force and effect of a General Assembly resolution adopted by
the General Assembly “within the framework of its competence” is there-
fore well established in the Court’s jurisprudence. On that basis, it is sub-
mitted that two conclusions appear imperative:

(a) the United Nations is under an obligation to pursue the establish-
ment of an independent Palestine, a fact which necessitates that the
General Assembly’s special legal responsibility not lapse until the
achievement of this objective;

{b) the transitional period referred to in the Partition Resolution serves
as a legal nexus with the Mandate. The notion of a transitional
period carrying the responsibilities emanating from the Mandate to
the present is a political reality, not a legal fiction, and finds support
in the dicta of the Court, in particular, that former mandated terri-
tories are the “sacred trust of civilization” and “cannot be annexed”.
The stream of General Assembly and Security Council resolutions
on various aspects of the question of Palestine provides cogent
proof that this notion of a transitional period is generally, albeit
implicitly, accepted.

2.4. The legal status of the Occupied Palestinian Territories cannot be
fully appreciated without an examination of Israel’s contractual under-
takings to respect the territorial integrity of the territory, and to with-
draw from the occupied territories. The withdrawal and the territorial
integrity injunctions are based on Security Council resolution 242 (1967)
which is universally considered as the basis for a just, viable and com-
prehensive settlement. Resolution 242 (1967) is a multidimensional reso-
lution which addresses various aspects of the Arab-Israeli dispute. I will
focus only on the territorial dimension of resolution 242 (1967): the reso-
lution contained two basic principles which defined the scope and the
status of the territories occupied in 1967 and confirmed that occupied ter-
ritories have to be “de-occupied”: resolution 242 (1967) emphasized the
inadmissibility of acquisition of territory by war, thus prohibiting the
annexation of the territories occupied in the 1967 conquest. It called for
the withdrawal of Israeli armed forces from the territories occupied in the
conflict. On 22 October 1973, the Security Council adopted resolu-
tion 338 (1973) which reiterated the necessity to implement resolution 242
(1967) “in all of its parts” (S/RES/338 of 22 October 1973, para. 2).

Following resolution 242 (1967), several undertakings to end the Israeli
military occupation, while reserving the territorial integrity of the West
Bank and Gaza, were made by Israel:

120
253 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

(a) The Camp David Accords of 17 September 1978, in which Israel
agreed that the basis for a peaceful settlement of the conflict with its
neighbours is United Nations Security Council resolution 242 (1967)
in all its parts.

(b) The Oslo Accord, signed in Washington, D.C. on 13 September
1993, which was a bilateral agreement between Israel and Palestine.
Article IV of the Oslo Accord provides that “the two sides view the
West Bank and the Gaza Strip as a single territorial unit whose
integrity will be preserved during the interim period”.

(c) The Israeli-Palestinian Interim Agreement on the West Bank and
the Gaza Strip, signed in Washington, D.C. on 28 September 1995,
reiterated the commitment to respect the integrity and status of the
Territory during the interim period. In addition, Article XXXI (7)
provided that “[nJeither side shall initiate or take any step that will
change the status of the West Bank and the Gaza Strip pending the
outcome of the permanent status negotiations”.

Thus Israel undertook to carry out the following obligations:

(i) to withdraw in conformity with resolution 242 (1967);
(ii) to respect the territorial integrity of the West Bank and the Gaza
Strip; and
(iii) to refrain from taking any step that would change the status of the
West Bank and Gaza.

These undertakings were contractual and are legally binding on Israel.

2.5. Yet, notwithstanding the general prohibition against annexing
occupied territories, the dicta of the Court on the legal nature of former
mandatory territories, and in clear contravention of binding bilateral
undertakings, on 14 April 2004, the Prime Minister of Israel addressed a
letter to the President of the United States. Attached to the letter is a
Disengagement Plan which one has to interpret as authoritatively reflect-
ing Israel’s intention to annex Palestinian territories. The Disengagement
Plan provides that

“it is clear that in the West Bank, there are areas which will be part
of the State of Israel, including cities, towns and villages, security
areas and installations, and other places of special interest to Israel”.

The clear undertakings to withdraw and to respect the integrity and
status of the West Bank and Gaza legally debar Israel from infringing
upon or altering the international legal status of the Palestinian territory.
The construction of the wall, with its chosen route and associated régime,
has to be read in the light of the Disengagement Plan. It is safe to assume
that the construction was conceived with a view to annexing Palestinian
territories, “cities, towns and villages” in the West Bank which “will be
part of the State of Israel”. The letter of the Prime Minister of Israel was

121
254 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

dated 14 April 2004, over two months before the delivery of the Advisory
Opinion.

The Court reached the correct conclusion regarding the characteriza-
tion of the wall when it held that:

“the construction of the wall and its associated régime create a ‘fait
accompli’ on the ground that could well become permanent, in
which case, and notwithstanding the formal characterization of the
wall by Israel, it would be tantamount to de facto annexation”
(Advisory Opinion, para. 121).

It is submitted that this finding should have been reflected in the disposi-
tif with an affirmation that the Occupied Palestinian Territory cannot be
annexed. It would also have been appropriate, in my view, to refer to the
implications of the letter of the Prime Minister of Israel and its attach-
ments and to underline that what it purports to declare is a breach of
Israel’s obligations and contrary to international law.

Ti]. THE LAW oF BELLIGERENT OCCUPATION

The Court was requested by the General Assembly to urgently render
an advisory opinion on “the legal consequences arising from the con-
struction of the wall being built by Israel, the occupying Power, in the
Occupied Palestinian Territory” (A/RES/ES-10/14-A/ES-10/L.16). The
focus of the request evolves around the law of belligerent occupation. As
already stated, I do concur with the reasoning and conclusions in the
Advisory Opinion. I feel constrained, however, to emphasize and elabo-
rate on some points:

(a) the prolonged occupation;

(b) the scope and limitations of the principle of military necessity ;
(c) the grave breaches of international humanitarian law; and

(d) the right to self-determination.

3.1. The prohibition of the use of force, as enshrined in Article 2, para-
graph 4, of the Charter, is no doubt the most important principle that
emerged in the twentieth century. It is universally recognized as a jus
cogens principle, a peremptory norm from which no derogation is per-
mitted. The Court recalls in paragraph 87, the Declaration on Principles
of International Law concerning Friendly Relations and Co-operation
among States (resolution 2625 (XXV)), which provides an agreed inter-
pretation of Article 2 (4). The Declaration “emphasized that ‘No territo-
rial acquisition resulting from the threat or use of force shall be recog-
nized as legal’” (Advisory Opinion, para. 87). The general principle that
an illegal act cannot produce legal rights — ex injuria jus non oritur — is
well recognized in international law.

122
255 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

The Israeli occupation has lasted for almost four decades. Occupation,
regardless of its duration, gives rise to a myriad of human, legal and
political problems. In dealing with prolonged belligerent occupation,
international law seeks to “perform a holding operation pending the ter-
mination of the conflict” ’. No one underestimates the inherent difficulties
that arise during situations of prolonged occupation. A prolonged occu-
pation strains and stretches the applicable rules, however, the law of
belligerent occupation must be fully respected regardless of the duration
of the occupation.

Professor Christopher Greenwood provided a correct legal analysis
which I share. He wrote:

“Nevertheless, there is no indication that international law per-
mits an occupying power to disregard provisions of the Regulations
or the Convention merely because it has been in occupation for a
long period, not least because there is no body of law which might
plausibly take their place and no indication that the international
community is willing to trust the occupant with carte blanche.”*

Both Israelis and Palestinians are subjected to untold sufferings. Both
Israelis and Palestinians have a right to live in peace and security. Secu-
rity Council resolution 242 (1967) affirmed the right “of every State in the
area . .. to live in peace within secure and recognized boundaries free
from threats or acts of force” (S/RES/242 (1967), para. | (ii)). These are
solemn reciprocal rights which give rise to solemn legal obligations. The
right to ensure and enjoy security applies to the Palestinians as well as to
the Israelis. Security cannot be attained by one party at the expense of
the other. By the same token of corresponding rights and obligations, the
two sides have a reciprocal obligation to scrupulously respect and comply
with the rules of international humanitarian law by respecting the rights,
dignity and property of the civilians. Both sides are under a legal obliga-
tion to measure their actions by the identical yardstick of international
humanitarian law which provides protection for the civilian population.

The Court has very clearly held, in the Legality of the Threat or Use of
Nuclear Weapons case, that

“The cardinal principles contained in the texts constituting the
fabric of humanitarian law are the following. The first is aimed at
the protection of the civilian population and civilian objects and
establishes the distinction between combatants and non-combatants;
States must never make civilians the object of attack and must con-

7 €. Greenwood, “The Administration of Occupied Territory in International Law”,
International Law and the Administration of Occupied Territories, E. Playfair, ed., 1992,
pp. 262-263.

® Thid.

123
256 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

sequently never use weapons that are incapable of distinguishing
between civilian and military targets. According to the second prin-
ciple, it is prohibited to cause unnecessary suffering to combatants:
it is accordingly prohibited to use weapons causing them such harm
or uselessly aggravating their suffering. In application of that second
principle, States do not have unlimited freedom of choice of means
in the weapons they use.” (Advisory Opinion, I.C.J. Reports 1996 (I),
p. 257, para. 78.)

The fact that occupation is met by armed resistance cannot be used as
a pretext to disregard fundamental human rights in the occupied terri-
tory. Throughout the annals of history, occupation has always been met
with armed resistance. Violence breeds violence. This vicious circle weighs
heavily on every action and every reaction by the occupier and the occu-
pied alike.

The dilemma was pertinently captured by Professors Richard Falk and
Burns Weston when they wrote

“the occupier is confronted by threats to its security that arise...
primarily, and especially in the most recent period, from a pro-
nounced and sustained failure to restrict the character and terminate
its occupation so as to restore the sovereign rights of the inhabitants.
Israeli occupation, by its substantial violation of Palestinian rights,
has itself operated as an inflaming agent that threatens the security
of its administration of the territory, inducing reliance on more and
more brutal practices to restore stability which in turn provokes the
Palestinians even more. In effect, the illegality of the Israeli occupa-
tion regime itself set off an escalatory spiral of resistance and repres-
sion, and under these conditions all considerations of morality and
reason establish a right of resistance inherent in the population. This
right of resistance is an implicit legal corollary of the fundamental
legal rights associated with the primacy of sovereign identity and
assuring the humane protection of the inhabitants.”»

I wholeheartedly subscribe to the view expressed by Professors Falk
and Weston, that the breaches by both sides of the fundamental rules of
humanitarian law reside in “the illegality of the Israeli occupation regime
itself”. Occupation, as an illegal and temporary situation, is at the heart
of the whole problem. The only viable prescription to end the grave vio-
lations of international humanitarian law is to end occupation.

The Security Council has more than once called for ending the occu-

° Falk and Weston, “The Relevance of International Law to Israeli and Palestinian
Rights in the West Bank and Gaza”, International Law and the Administration of Occu-
pied Territories, E. Playfair, ed., 1992, Chap. 3, pp. 146-147.

124
257 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

pation. On 30 June 1980, the Security Council reaffirmed “the overriding
necessity for ending the prolonged occupation of Arab territories occu-
pied by Israel since 1967, including Jerusalem” (S/RES/476 (1980)). Not-
withstanding this clarion call, the Palestinians are still languishing under
a heavy-handed, prolonged occupation.

3.2. The Court, in paragraph 135, rejected the contention that the
principle of military necessity can be invoked to justify the construction
of the wall. The Court held that:

“However, on the material before it, the Court is not convinced
that the destructions carried out contrary to the prohibition in Ar-
ticle 53 of the Fourth Geneva Convention were rendered absolutely
necessary by military operations.” (Advisory Opinion, para. 135.)

I fully share this finding. Military necessities and military exigencies
could arguably be advanced as justification for building the wall had
Israel proven that it could perceive no other alternative for safeguarding
its security. This, as the Court notes, Israel failed to demonstrate. A dis-
tinction must be drawn between building the wall as a security measure,
as Israel contends, and accepting that the principle of military necessity
could be invoked to justify the unwarranted destruction and demolition
that accompanied the construction process. Military necessity, if appli-
cable, extends to the former and not the latter. The magnitude of the
damage and injury inflicted upon the civilian inhabitants in the course
of building the wall and its associated régime is clearly prohibited under
international humanitarian law. The destruction of homes, the demoli-
tion of the infrastructure, and the despoilment of land, orchards and
olive groves that has accompanied the construction of the wall cannot
be justified under any pretext whatsoever. Over 100,000 civilian non-
combatants have been rendered homeless and hapless.

It is a fact that the law of belligerent occupation contains clauses which
confer on the occupying Power a limited leeway for military necessities
and security. As in every exception to a general rule, it has to be inter-
preted in a strict manner with a view to preserving the basic humanitar-
ian considerations. The Secretary-General reported to the General Assem-
bly on 24 November 2003 that he recognizes “Israel’s right and duty to
protect its people against terrorist attacks. However, that duty should not
be carried out in a way that is in contradiction to international law...”
(A/ES-10/248, para. 30.)

The jurisprudence of the Court has been consistent. In the 1949 Corfu
Channel case, the Court referred to the core and fabric of the rules of
humanitarian law as “elementary considerations of humanity, even more
exacting in peace than in war” (Corfu Channel, Merits, Judgment, 1949,
LCS Reports 1949, p. 22). In the case concerning Legality of the Threat
or Use of Nuclear Weapons, the Court held that

125
258 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

“these fundamental rules are to be observed by all States whether or
not they have ratified the conventions that contain them, because
they constitute intransgressible principles of international customary
law” (C.J. Reports 1996 (I), p. 257, para. 79).

In the final analysis, I have reached the same conclusion as Professor
Michael Schmitt, that

“Military necessity operates within this paradigm to prohibit acts
that are not militarily necessary; it is a principle of limitation,
not authorization. In its legal sense, military necessity justifies
nothing.” '°

The Court reached the same conclusion. The Court held that

“In the light of the material before it, the Court is not convinced that
the construction of the wall along the route chosen was the only means
to safeguard the interests of Israel against the peril which it has invoked
as justification for that construction.” (Advisory Opinion, para. 140.)

3.3. It is relevant to recall, moreover, that the reading of the reports by
the two Special Rapporteurs, John Dugard and Jean Ziegler, leaves no
doubt that as an occupying Power, Israel has committed grave breaches.
The pattern and the magnitude of the violations committed against the
non-combatant civilian population in the ancillary measures associated
with constructing the wall, are, in my view, “extensive destruction and
appropriation of property, not justified by military necessity and carried
out unlawfully and wantonly” (Fourth Geneva Convention, Art. 147). In
the area of extending protection to civilians, the rules of international
humanitarian law have progressively developed since the conclusion of
the Geneva Conventions and Additional Protocols. It is submitted that
the Court should have contributed to the development of the rules of jus
in bello by characterizing the destruction committed in the course of
building the wall as grave breaches.

3.4. The Court underlined the paramount importance of the right to
self-determination in our contemporary world and held in paragraph 88:
“The Court indeed made it clear that the right of peoples to self-deter-
mination is today a right erga omnes (see East Timor (Portugal v. Aus-
tralia), Judgment, I. C.J. Reports 1995, p. 102, para. 29).” Moreover, the
Court notes that the route chosen for the wall and the measures taken
“severely impedes the exercise by the Palestinian people of its right to
self-determination, and is therefore a breach of Israel’s obligation to
respect that right” (Advisory Opinion, para. 122). This legally authorita-
tive dictum, which has my full support, was confined to the reasoning.

10 M. N. Schmitt, “Bellum Americanum: The U.S. View of Twenty-First Century War
and Its Possible Implications for the Law of Armed Conflict” (1998), 19 Michigan Journal
of International Law, p. 1080.

126
259 CONSTRUCTION OF A WALL (SEP. OP. ELARABY)

The legal consequences that flow for all States from measures which
severely impede the exercise by the Palestinians of an erga omnes right,
should, in my view, have been included in the dispositif.

CONCLUSION

I now approach my final comment. It is a reflection on the future. The
Court, in paragraph 162, observes that in its view

“this tragic situation can be brought to an end only through imple-
mentation in good faith of all relevant Security Council resolu-
tions, in particular resolutions 242 (1967) and 338 (1973)” (Advisory
Opinion, para. 162).

This finding by the Court reflects a lofty objective that has eluded the
international community for a very long time. Since 22 November 1967,
all efforts have been aimed at ensuring the implementation of Security
Council resolution 242 (1967) which was adopted unanimously. In the
course of its 37-year lifespan, Security Council resolution 242 (1967) has
been both praised and vilified. Yet detractors and supporters alike agree
that the balance in its provisions represent the only acceptable basis for
establishing a viable and just peace. The Security Council, in the after-
math of the 1973 armed conflict, adopted resolution 338 (1973), which
called upon the parties concerned “to start immediately after the ceasefire
the implementation of Security Council resolution 242 (1967) in all of its
parts” (emphasis added). The obligations emanating from these resolu-
tions are obligations of result of paramount importance. They are synal-
lagmatic obligations in which the obligation of each party constitutes the
raison d’étre of the obligation of the other. It is legally wrong and politi-
cally unsound to transform this obligation of result into a mere obliga-
tion of means, confining it to a negotiating process. Any attempt to
tamper with such solemn obligation would not contribute to an outcome
based on a solid foundation of law and justice.

The establishment of “a just and lasting peace”, as called for in Secu-
rity Council resolution 242 (1967), necessitates the full implementation of
the corresponding obligations by the two parties. The Advisory Opinion
should herald a new era as the first concrete manifestation of a meaning-
ful administration of justice related to Palestine. It is hoped that it will
provide the impetus to steer and direct the long-dormant quest for a just
peace.

(Signed) Nabil ELARABY.

127
